Case 6:20-cv-00583-ADA Document 16-1 Filed 09/11/20 Page 1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

WACO DIVISION

WSOU Investments, LLC d/b/a

Brazos Licensing and Development
VS. Case No.: 6:20-cv-583

Google LLC

ORDER
BE IT REMEMBERED on this day, there was presented to the Court the Motion for

Admission Pro Hac Vice filed by Matthew Warren , counsel for

 

Google LLC , and the Court, having reviewed the motion, enters

the following order:

IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and

Matthew Warren may appear on behalf of Google LLC

 

 

in the above case.

IT IS FURTHER ORDERED that Matthew Warren _ if he/she

 

has not already done so, shall immediately tender the amount of $100.00, made payable to: Clerk, U.S.
District Court, in compliance with Local Court Rule AT-1(f)(2).

SIGNED this the day of , 20

 

 

UNITED STATES DISTRICT JUDGE
